3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection 

 The Status of Claims:
Claims 1-20 are pending. 
Claims 1-20 are rejected. 

DETAILED ACTION
1. 	Claims 1-20 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a CIP of PCT/EP2018/063926 05/28/2018
, which has a foreign priority documents, ITALY 102017000058311 05/29/2017.

    Drawings
3.         The drawings filed on 11/14/2019 are accepted by the examiner. 
        IDS
4.          The IDS filed on 11/14/19 is reviewed by the examiner.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “a formulation consisting of vitamin E or an ester thereof”  is recited. This expression is improper because the Markush expression would require a close ended “and “ instead of an open ended “or” at the end.   Appropriate correction is required.

In claims 8-10 and 16-18, the term" about ” is recited. This expression is vague and indefinite because of the following reason: 
    PNG
    media_image1.png
    200
    645
    media_image1.png
    Greyscale


In claim 12-15, the phrase “volatile silicone is selected from the group consisting of comprising pentamer cyclomethicone, tetramer cyclomethicone, hexamer cyclomethicone, hexamethyldisiloxane, low viscosity dimethicone and mixtures thereof
”  is recited. This expression is vague and indefinite  because the term ”comprising” would mean that there are some additional components besides those groups of the compounds : the skilled artisan in the art is unable to figure out what else is present  in the claim. The examiner recommends to remove the term ”comprising” from the claim. 
 An appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No.16/613,526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of some difference between the scope of the claimed invention with respect to the method of reducing a bacterial  and/or fungal biofilm vs. the method of removing a bacterial  and/or fungal biofilm.
.The claim 1 of copending Application No.16/751,539 describes the following:
method for reducing a bacterial or fungal biofilm, comprising topically applying a formulation an ester of vitamin E  to said bacterial or fungal biofilm.

, whereas the instant claim 1 does disclose the following method as shown below: 
1. 	A method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin, comprising topically applying a formulation consisting of vitamin E or an ester thereof to the area of the skin requiring such treatment.

However, the instant claims differ from the co-pending Application No.16/613,526 in that the scope of the claimed invention with respect to the method of reducing a bacterial and/or fungal biofilm is narrower than that of the instant invention with the method of reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin.

Even so, the speciation does disclose a15 formulation for topical use based on vitamin E or an ester thereof for use in removing, reducing or inhibiting a bacterial and/or fungal biofilm (see page 3, lines 15-16).
. From these, it seems reasonable that the limitation of removing, or inhibiting a bacterial and/or fungal biofilm can be incorporated into the claim. Moreover, such a limitation can be anticipated; there is very little difference as to the patentable distinction. So, it would have been obvious to the skilled artisan to be motivated to add .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuaki et al (JPH09169643(A)) in view of Panin (US 6,280,752 B1).

Applicant claims the method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin with a formulation consisting of vitamin E or an ester thereof of the instant claims 1-18.and the method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of a patient's skin having a burn wound thereon, with a formulation comprising in weight percentages on the total weight of the formulation, vitamin E acetate and a volatile silicone of the instant claims 19-20

Determination of the scope and content of the prior art
Mitsuaki et al discloses the external preparation which can be used for the method of treating a parasitic dermatosis, capable of suppressing growth of a parasitic pathogenic organism (= biofilm) or killing the organism and alleviating an inflammation, comprising a Vitamin E as in the instant claim 1 and squalene in the followings:.
1. An external preparation for the treatment of skin diseases, which comprises a parasitic skin disease preparation, vitamin E and squalane. 
2. The first aspect of claim 1, wherein the content of the agent for parasitic skin diseases is 0.01 to 20% by weight, the content of vitamin E is 0.1 to 99% by weight, which is overlapped with the claimed ranges of 20 to 70% of vitamin acetate E as in the instant Claims 11 and 19 (in part), and the content of squalane is 0.1 to 99% by 
The above-mentioned vitamin E refers to tocopherol (vitamin E) and its derivatives, and examples listed in the Japanese Pharmacy include dl-α-tocopherol, tocopherol acetate (vitamin E acetate) as in the instant Claims 2-6 and tocopherol succinate (vitamin E acetate). Vitamin E succinate) and the like. (see page 5, a paragraph#0010)
(Examples 18 to 43) Predetermined amounts of white petrolatum (manufactured by Maruishi Pharmaceutical Co., Ltd.), plastibase (manufactured by Taisho
Pharmaceutical Co., Ltd.), undecylenic acid (manufactured by Sigma), zinc undecylenate (manufactured by Sigma), salicylic acid shown in Table 3. (Sigma), Nystatin (Sigma), Sulfur (Wako Pure Chemicals), Clotrimazole (Sigma), Econazole Nitrate (Sigma), Miconazole Nitrate (Sigma), Exalamide (Sigma) Tolnaftate (manufactured by Sigma), haloprodine (manufactured by Sigma), vitamin E acetate (manufactured by Wako Junyaku Co., Ltd.), squalane (manufactured by Wako Junyaku Co., Ltd.), isopropyl myristate as the instant Claim 14 (in part) (manufactured by Nakaraitesk) and N -Lauroyl salcosin (manufactured by Nakaraitesk) was supplied to a dairy pot and kneaded into a base (plastibase or white petrolatum) until other additives were dissolved to obtain an ointment. (see page145, a paragraph#0050)
 (Examples 44-59) The olive oil as the instant Claim 14 (in part) (made by MARUISHI Pharmaceutical Co., Ltd.)of the specified quantity shown in Table 4, sesame oil (made by MARUISHI Pharmaceutical Co., Ltd.), peanut oil (made by MARUISHI Pharmaceutical Co., Ltd.) nystatin (made by a sigma company), clotrimazole Vitamin E acetate (manufactured by Wako Pure Chemical Industries, Ltd.) and squalane(manufactured by Wako Pure Chemical Industries, Ltd.) were supplied into a beaker, and the mixture was stirred until the base (olive oil, sesame oil or Peanut Oil) and ot her additives became uniformly compatible to obtain a liniment. (see page16, a paragraph#0050)

The instant invention, however, differs from the prior art in that the claimed amount of the formulation applied to the skin daily being from about 0.1 to about 10 g/ 10 cm2 of skin daily; 20 to 70% of a volatile silicone selected from pentamer cyclomethicone, tetramer cyclomethicone, hexamer cyclomethicone, hexamethyldisiloxane, comprising 7 to 13% of hydrogenated castor oil, 2 to 3 % of dimethicone  to the area of skin requiring such treatment  and a patient having a burned wound are not unspecified in the prior art.

Panin teaches a formulation for topical use in hydrophobic gel form
comprising, in weight percentages on the total weight of the formulation: 20 to 70% of vitamin E acetate, 20 to 70% of a volatile silicone which are the same limitations as the claimed ranges of 20 to 70% of vitamin acetate E and 20 to 70% of a volatile silicone as in the instant Claims 11 and 19  chosen from the group comprising pentamer cyclomethicone tetramer cyclomethicone, hexamer cyclomethicone, hexamethyldisiloxane which are the same limitations as the instant Claim 12 and  which are the same limitations as the instant Claim 13(see abstract)
Preferably, the formulation according to the invention also comprises 7 to 15% of an oily component chosen among vegetal oils and esters of fatty acids such as octyl
palmitate, isopropyl myristate and ethyl oleate or mixtures thereof which are the same limitations as the instant Claim 14, for the purpose of further incrementing the gel stability and ensuring that no phase separation at all occurs
in time. In addition, the formulation can also comprise 2 to 3% of dimethiconol which is the same limitation as the instant Claim 15 for the purpose of increasing the tactile sensation of silkiness of the skin that is felt during and after the application of the gel.(see col. 2 ,lines 9-20)
Vitamin E and its derivatives are substances which by virtue of their presumed properties as antioxidants and removers of free radicals, are widely used in the 
pharmaceutics and cosmetics industry in the preparation of formulations for treating skin diseases, or for combating or preventing unsightly skin conditions. (see col. 1, lines 11-17).

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art do not expressly teach the claimed amount of the formulation applied to the skin daily being from about 0.1 to about 10 g/ 10 cm2 of skin daily
Mitsuaki et al art is that the Mitsuaki et al  does not expressly teach  the claimed 20 to 70% of a volatile silicone selected from pentamer cyclomethicone, tetramer cyclomethicone, hexamer cyclomethicone, hexamethyldisiloxane, comprising 7 to 13% of hydrogenated castor oil, 2 to 3 % of dimethicone  to the area of skin requiring such treatment  and a patient having a burned wound.  The deficiencies of the Mitsuaki et al  are cured by the Panin
3. The difference between the instant application and the applied Panin art is that the Panin does not expressly teach the method of removing, reducing or inhibiting a bacterial and/or fungal biofilm on an area of  a patient or a patient's burned skin, comprising topically applying a formulation consisting of vitamin E or an ester thereof to the area of the skin requiring such treatment The deficiency of the Panin is cured by the Mitsuaki et al 
Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claims 7-10, 16-18,  with respect to the lack of disclosing the amount  of the formula applied to the skin daily being from about 0.1 to about 10 g/10 cm2 of skin, the prior art is silent about it. However, the limitation of a method-treatment claim with respect to the amount in gram per square centimeter does not impart patentability to the method-treatment when such  a value is one of those which would be determined by  one of ordinary skill in the field  of a medical and pharmaceutical science in achieving optimum condition for an effective recovery of a patient.. The amount in gram per square centimeter range on the area of the skin is 

Regarding the instant Claims 19-20,  with respect to the lack of teaching the patient having a burned wound, the prior art is silent about it. However, it is a well-known fact that burns can cause major complications, such as infection and deforming scar formation; burn wounds induce an excessive inflammatory response.  Mitsuaki et al does mention that the formula containing Vitamin E acetate can alleviate any inflammation which may include a patient with a burned skin. So, if the skilled artisan in the art had desired to develop the formula  containing at least Vitamin E acetate for the patient with a burned skin, it would have been obvious to the skilled artisan in the art to be motivated to do so. This is because such a manipulation would expect to be within the purview of the skilled artisan in the art. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

 biofilm) or killing the organism and alleviating the inflammation, comprising a vitamin E acetate , a vegetable oil, like olive oil , isopropyl myristate and squalene; similarly, Panin does teach the formulation for topical use comprising, vitamin E acetate, the volatile silicone and hydrogenated castor oil. 
Both prior art are commonly related to each other with respect to the formula based on Vitamin E acetate fort treating a skin disease; furthermore, Panin does offer guidance that  the use of dimethiconol can increase the tactile sensation of silkiness of the skin.(see col. 2 ,lines 9-20)
So, if the skilled artisan in the art had desired to develop the formula containing at least Vitamin E acetate for the purpose of increasing the tactile sensation of silkiness of the patient’s skin as well as inhibiting the bacterial biofilm more efficiently, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Panin’s use of dimethiconol along with the volatile silicone and hydrogenated castor oil into the Mitsuaki formula for the skin treatment. This is because the skilled artisan in the art would expect such a combined formula to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-20 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An can be reached on 571-272-0.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/13/2021